Citation Nr: 1001766	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-35 156 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1963.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied entitlement to 
service connection for right ear hearing loss and tinnitus.  

The Veteran testified before the undersigned at a May 2008 
hearing at the RO (Travel Board hearing). A transcript of 
that hearing has been associated with his claims folder.

In July 2008, the Board remanded these matters for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Service treatment records show that the Veteran was found to 
have mild right ear hearing loss when examined and accepted 
for service in January 1959.  His right ear drum was also 
noted as abnormal and the examination report indicates that 
his right tympanic membrane had been replaced with a skin 
graft in 1957.  No audiology examination was conducted for 
the Veteran's exit from service.

In its July 2008 remand, the Board instructed the RO/AMC to 
schedule the Veteran for a VA audiological examination to 
obtain an opinion as to whether any current right ear hearing 
loss existed prior to service and, if so, whether it was 
clearly and unmistakably aggravated during service, and 
whether current tinnitus was related to service.

The Veteran was afforded VA examinations in December 2008 and 
February 2009, and the examiner provided an addendum in 
February 2009.  The examiner repeatedly failed to discuss the 
history of pre-existing right ear disability.  Although she 
claimed to have reviewed the claims folder, she reported only 
information told to her by the Veteran at the examination and 
reported no consideration of the findings on the examination 
for service entrance.  Because the examiner relied on an 
incomplete and inaccurate history, the examination reports 
and resulting opinions are inadequate.  See Boggs v. West, 11 
Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 
Vet.App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The examiner did not provide a requested opinion as to 
whether the right ear hearing loss was aggravated by service. 

Because the right ear hearing loss was identified when the 
Veteran was accepted for service, the presumption of 
soundness at service entrance is not for application.  38  
U.S.C.A. §§ 1111, 1137 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§§ 3.304, 3.306(b) (2009).

As right ear hearing loss pre-existed service, evidence of 
in-service aggravation of that disability is needed in order 
to establish service connection.  Although the physician who 
conducted the December 2008 and February 2009 VA examinations 
opined that it was likely ("at least as likely as not") 
that the Veteran's hearing loss was related to service, an 
opinion is needed as to whether his pre-existing hearing 
disability was aggravated by service.

With regard to tinnitus, an opinion that is based on an 
accurate record is needed.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance." Id. at 
270-1.  As there is nothing in the claims file indicating 
that an opinion was provided with regard to whether the 
Veteran's pre-existing right ear hearing loss was aggravated 
by service, the Board is compelled to again remand this claim 
for compliance with the instructions in its July 2008 remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination by an examiner 
who has not previously provided a VA 
examination in this case, to determine 
whether his pre-existing right ear 
hearing loss was aggravated by service 
and whether current tinnitus is related 
to noise exposure or other disease or 
injury in service.  All indicated tests 
and studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
the Veteran's right ear hearing loss was 
aggravated during service.  

If the Veteran's right ear hearing loss 
was aggravated during service, the 
examiner should also opine as to whether 
the increase in the disability was the 
result of the natural progression of the 
disease.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that current tinnitus is 
the result of noise exposure or another 
disease or injury in service.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


